Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 12, 13, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with 


In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art;


The nature of the invention is to treating any and all cancers or tumor disease.
The breadth of the claims is enourmous. The specification does not provide disclosure for treating any and all cancers or tumor disease as the specification asserts it does.  
The unpredictability in the art is enourmous since there is no way to treat any and all cancers or tumor diseases. Further, treating one form of cancer such as breast cancer versus penile cancer versus prostate cancer versus leukemia are all treated in very different ways. Just because one treatment works for one form of cancer does NOT mean it will work effectively for another form of cancer. Every cancer is treated differently and there is no “magic bullet” of treatment for any and all cancers, for if there was, any cancer could be effectively 
The amount of direction in the specification (including examples) is stating that people with lung cancer can be treated. This is almost no guidance whatsoever to one having ordinary skill in the art and it certainly is not enough disclosure for treating any and all cancers or tumor diseases.
The quantity of experimentation needed to show that one of ordinary skill in the art can treat and treat any and all cancers and tumor diseases is enormous. It would have to be thousands and thousands of pages long with enourmous amounts of data evidence to prove that any and all cancers and tumor diseases can be treated. 
The state of the prior art is that there is no treatment for any and all cancers and tumor diseases and it certainly cannot be the same “one size fits all” mentality of treatment when each cancer is completely different from another cancer in its mechanism of action, pathways, etc. Oberstein et al. (herein 
The skill level of those in this art is quite high, that of the level of a PhD in biochemistry. 
Thus, the claims do not find enablement from the instant specification.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7, 12, 13, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuter (US 8,591,966-of record) in view of “Chamomile (Matricaria .

Kreuter teaches an extract of chamomile flowers used for the treatment of lung cancer, see whole patent, especially columns 1-3, 5, and the claims. 

“Chamomile (Matricaria Recutita)” teaches that Chamomile and Matricaria Recutita are one and the same and “Nutrition Facts and Analysis for Tea, herb, chamomile, brewed” teaches that chamomile inherently has vitamin A in it. Thus, the amounts of vitamin A (retinyl acetate is the natural form of vitamin A) and chamomile make no sense since vitamin A is in chamomile thus the amounts are meaningless, vague and indefinite. Therefore the amounts carry no patentable weight. 



CN teaches that an ethanol or a water extract of a plant was known at the time the invention was made to be used to treat lung cancer, see abstract.

Bandman teaches retinyl acetate is used to treat lung cancer, see col. 2.

Kennedy teaches that DMSO is used in formulations used to treat lung cancer, see col. 25.







In the event it is seen that the amounts of chamomile and retinyl acetate actually are limiting and having meaning (which is not being admitted) then it would have been obvious to use such 

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from 



Note oral administration in each reference. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655